       Case 3:18-cv-00400-EMC Document 45 Filed 12/04/18 Page 1 of 3



 1   GILBERT R. SEROTA (SBN 75305)
     ZHENG (JANE) HE (ADMITTED PRO HAC VICE)
 2   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 3   San Francisco, CA 94111
     Telephone: (415) 471-3100
 4   Facsimile: (415) 471-3400
     Email: Gilbert.Serota@arnoldporter.com
 5   Email: Jane.Serota@arnoldporter.com

 6
     Attorneys for Defendants
 7   YELP INC., JEREMY STOPPELMAN,
     LANNY BAKER, and JED NACHMAN
 8
 9
                                UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
12
     JONATHAN DAVIS and ROEI AZAR, on                 )
13   Behalf of All Others Similarly Situated,         )
                                                      )
14                                                    )   Case No. 3:18-cv-00400-EMC
                          Plaintiff,                  )
15                                                    )
     vs.                                              )   CLASS ACTION
16                                                    )
                                                      )   STIPULATION EXTENDING
17   YELP, INC., JEREMY STOPPELMAN,                   )   DEFENDANTS’ TIME TO
     LANNY BAKER, and JED NACHMAN                     )   ANSWER THE AMENDED
18                                                    )   COMPLAINT PURSUAN TO LOCAL
                          Defendants.                 )   RULE 6-1(A)
19                                                    )
                                                      )
20                                                    )
                                                      )
21
22
            WHEREAS, on June 25, 2018, Lead Plaintiff Jonathan Davis and Plaintiff Roei Azar filed
23
     an amended class action complaint for violations of the federal securities laws (the “Amended
24
     Complaint”) against Defendants Yelp Inc., Jeremy Stoppelman, Lanny Baker, and Jed Nachman;
25
26

      STIP AND [PROP.] ORDER ESTABLISHING SCHEDULE TO FILE CONSOL. AM.      CASE NO. 3:18-cv-00400-EMC
      COMPL., FOR BRIEFING ON DEFS’ MTD, AND TO CONTINUE INITIAL CMC
       Case 3:18-cv-00400-EMC Document 45 Filed 12/04/18 Page 2 of 3



 1          WHEREAS, on August 2, 2018, Defendants filed a motion to dismiss the Amended

 2   Complaint;

 3          WHEREAS, on November 27, 2018, the Court entered an order granting in part and

 4   denying in part Defendants’ motion to dismiss;

 5          WHEREAS, Defendants’ current deadline to answer the Amended Complaint is

 6   December 11, 2018;

 7          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the parties

 8   through their respective counsel of record, as follows:

 9          1.      Pursuant to Local Rule 6-1(a), Defendants’ time to answer the Amended

10   Complaint is extended until January 21, 2019.

11          SO STIPULATED.

12   DATED: December 4, 2018                 /s/ Gilbert R. Serota
                                                   GILBERT R. SEROTA
13                                                 Arnold & Porter Kaye Scholer LLP
14                                                 Counsel for Defendants
     DATED: December 4, 2018                 /s/ Lesley Portnoy
15
                                                   Lesley Portnoy
16                                                 Glancy Prongay & Murray LLP
                                                   Co-Counsel for Lead Plaintiff Jonathan Davis
17
     DATED: December 4, 2018                 /s/ Corey D. Holzer
18                                                 Corey D. Holzer
                                                   Holzer & Holzer, LLC
19                                                 Co-Counsel for Lead Plaintiff Jonathan Davis
20
21
22
23
24
25
26


      STIP AND [PROP.] ORDER ESTABLISHING SCHEDULE TO FILE CONSOL. AM.           CASE NO. 3:18-cv-00400-EMC
      COMPL., FOR BRIEFING ON DEFS’ MTD, AND TO CONTINUE INITIAL CMC

     162620172v1
       Case 3:18-cv-00400-EMC Document 45 Filed 12/04/18 Page 3 of 3



 1                              Certificate Pursuant to Local Rule 5-1(i)(3)

 2          I, Gilbert R. Serota, am the ECF User whose identification and password are being used to

 3   file this Stipulation Extending Defendants’ Time to Answer the Amended Complaint Pursuant to

 4   Local Rule 6-1(a). In compliance with Local Rule 5-1(i)(3), I hereby attest that counsel for Lead

 5   Plaintiff Jonathan Davis concurs in this filing.

 6

 7   DATED: December 4, 2018                  /s/ Gilbert R. Serota
                                                    GILBERT R. SEROTA
 8
 9
10
11
12
13
14

15
16
17
18
19

20
21
22
23
24
25
26


      STIP AND [PROP.] ORDER ESTABLISHING SCHEDULE TO FILE CONSOL. AM.          CASE NO. 3:18-cv-00400-EMC
      COMPL., FOR BRIEFING ON DEFS’ MTD, AND TO CONTINUE INITIAL CMC

     162620172v1
